DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 7/16/2021 have been entered.  Claims 9, 15-17, 24, 27-36 are pending.

Claim Objections
Claims 27 and 34 are objected to because of the following informalities:  
Claim 27, lines 26 and 29: “and” should be removed from the end of the “determining one or more” sub-paragraph, and added to the end of the “determining an overall score” sub-paragraph.  
Claim 27, line 33: --and-- should be added to the end of the “selecting one or more” sub-paragraph.  
Claim 34, lines 27 and 30: “and” should be removed from the end of the “determine one or more” sub-paragraph, and added to the end of the “determine an overall score” sub-paragraph.  
Claim 34, line 34: --and-- should be added to the end of the “select one or more” sub-paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 9, 15-17, 24, 27-32, and 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claims in view of the 2019 Patent Eligibility Guidance (2019 PEG) is provided below.
Regarding claim 27.  A method of generating a personalised recommendation of at least one point of interest (POI) for a user, comprising: 
obtaining user personalisation data indicating preferences of the user; 
obtaining a route through a navigable network between an origin and a destination; 
defining a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, the point locations being set at predefined or user defined distances along the route and the size of each search area being predefined or user defined; 
assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score; 
for each search area: 
identifying a plurality of POIs present within the search area; 
obtaining descriptive data relating to attributes of each of the identified POIs; 
comparing the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a degree to which the attributes of the respective POI matches the preferences of the user as indicated by the user personalisation data; 3 
APJ 2021-07-16 1114US NFOAR.docxdetermining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area; and 
determining an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area; 
ranking the POIs identified in each or all of the search areas based on the determined overall scores; 
selecting one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings; 
generating a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs.

	Step 1: Statutory Category - Yes
	The claim recites a method.  The claim falls within one of the four statutory categories.  MPEP 2106.03

	Step 2A Prong One evaluation: Judicial Exception - Yes
The Office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental processes” because under broadest reasonable interpretation, the claim covers performance using mental processes.  
The limitation of obtaining user personalization data indicating preferences of the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element 
Similarly, the limitation of obtaining a route through a navigable network between an origin and a destination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses one thinking about a route through a road network.
The limitation of defining a plurality of search areas based on the route, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “defining” in the context of this claim encompasses one thinking about areas along a route that are likely to have interesting attractions.
The limitation of assigning a set of ranking parameters for each search area based on the user personalization data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “assigning” in the context of this claim encompasses one thinking about and quantifying what they would value at different points along a route and at different times of day or after different durations of travel.
The limitation of identifying a plurality of POIs present within the search area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of 
The limitation of obtaining descriptive data relating to attributes of each of the identified POIs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses one thinking about what kind of food is served at a certain restaurant, or what kind of atmosphere a POI has.
The limitation of comparing the user personalization data and the descriptive data for each identified POI in the search area to determine a score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “comparing” in the context of this claim encompasses one thinking about how closely a POI matches a user’s preferences and quantifying the degree of closeness.
The limitation of determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses one thinking about how closely a POI matches a user’s values at different times of days, different distances along a route, or after different durations of travel.  
The limitation of determining an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
The limitation of ranking the POIs identified in each or all of the search areas based on the determined overall scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “ranking” in the context of this claim encompasses one ordering the POIs based on their added up scores.  
 The limitation of selecting one or more of the identified POIs for inclusion in a personalized POI recommendation for the user based on the determined ranking or rankings, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “selecting” in the context of this claim encompasses one mentally determining the POI with the highest ranking.  
The limitation of generating a personalized POI recommendation for the user comprising data indicative of the selected one or more identified POIs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “generating” in the context of this claim encompasses one speaking, writing, or thinking about the highest ranked POI to recommend a stop.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  

Step 2A Prong Two evaluation: Practical Application - No
The claims are evaluate whether as a whole they integrate the recited judicial exceptions into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The above identified judicial exceptions are not integrated into a practical application because the claims do not recite any additional elements that integrate the abstract idea into a practical application.  Claims 9, 15-17, 24, 27-32, and 35-36 do not recite any additional elements beyond those covering, under their broadest reasonable interpretations, performance of the limitations in the mind.  Claim 34 only recites one additional element - arranging one or more processors to perform the claimed steps.  The one or more processors are recited at a high-level of generality (i.e., as generic processors performing generic computer functions of obtaining, defining, assigning, identifying, comparing, determining, ranking, selecting, and generating) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the 

Step 2B Evaluation: Inventive Concept - No
The claims are evaluated as to whether they, as a whole, amount to significantly more that the recited exceptions, i.e., whether any additional element, or combination of additional elements adds an inventive concept to the claims.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claims 9, 15-17, 24, and 27-32 do not recite any additional elements beyond the abstract idea.  Regarding claim 34, the additional element of arranging one or more processors to perform the obtaining, defining, assigning, identifying, comparing, determining, ranking, selecting, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (significantly more).  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9, 15, 16, 24, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) in view of Paek et al. (US Publication No. 2013/0345958) and Beyeler et al. (US Publication No. 2012/0197696).
Weir teaches: 
Re claim 27.  A method of generating a personalised recommendation of at least one point of interest (POI) for a user, comprising: 
obtaining user personalisation data indicating preferences of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]); 
assigning a set of ranking parameters, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score (paragraph [0110]); 
for each search area: 
identifying a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 
obtaining descriptive data relating to attributes of each of the identified POIs (type of food served by a restaurant, paragraph [0069]; and Receive data describing a potential destination 802, Figure 8A); 

APJ 2021-01-06 1114US FOAR.docxdetermining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); and 
determining an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); 
ranking the POIs identified in each or all of the search areas based on the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 
selecting one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (422 and 424, Figure 4B; and paragraph [0093]); 
generating a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs (424, Figure 4B).

Weir fails to specifically teach: (re claim 27) 
obtaining a route through a navigable network between an origin and a destination; 

assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined; 
determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas.  
Beyeler teaches, at 502, 506, and 512, Figure 5; and paragraphs [0045, 0047, and 0064], dividing a route to be searched into segments of equal or varying distances to allow for quicker processing of data while searching for a suitable POI.  Reference points are determined along a route, and polygons whose boundaries are drawn around the reference points are searched for POIs to be ranked and sorted for a user.  
In view of Paek and Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the (re claim 27) obtaining a route through a navigable network between an origin and a destination; defining a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, the point locations being set at predefined or user defined distances along the route and the size of each search area being predefined or user defined; assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined; determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area; since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas; and Beyeler teaches dividing a route to be searched into segments of polygons around reference points to allow for quicker processing of data while searching for a suitable POI.  These specific searched spots can be analyzed using the scoring criteria of Weir to quickly provide weighted scores to identify a restaurant suitable for a user at lunchtime; or a gas station suitable for a user when a user is running out of gas.  

Weir further teaches:
Re claim 9.  Wherein the descriptive data for a given POI comprises one or more webpages relating to the POI (paragraph [0057]).

Re claim 15.  Wherein one or more of the set of ranking parameters are time dependent (820-822, Figure 8B).

Re claim 16.  Wherein time dependency of the ranking parameters is based upon the user personalisation data (840-842, Figure 8C).

Re claim 24.  A non-transitory computer readable medium comprising instructions which, when executed by at least one processor6 APJ 2020-02-04 1114US FOAR.docxof a computing device, cause the computing device to perform the method of claim 27 (Figure 2).

Re claim 28.  Wherein the one or more additional scores comprise one or more of: a score based on a distance between the POI and the route; and a score based on a quality of the POI (paragraph [0057], user ratings).

Re claim 29.  Wherein at least one of the user personalisation data and the descriptive data relating to attributes of each of the identified POIs is obtained from one or more third party websites (paragraph [0057]).

Re claim 30.  Wherein the user personalisation data comprises data obtained from one or more social media profiles of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s 

Re claim 31.  Wherein the plurality of POI identified as being present in the search area correspond to all POI determined to be present in the search area (Determine set of potential destinations within destination region 606, Figure 6A).

Re claim 32.  Wherein the score is based on a similarity between text contained in the user personalisation data and the descriptive data (844-850, Figure 8C; 422, Figure 4B; and paragraphs [0061, 0067, 0069, and 0093-0094]).

Re claim 33.  Comprising using the generated personalised POI recommendation to display to the user an indication of each one of the one or more identified POIs (424, Figure 4B; and paragraph [0023]).

Re claim 34.  A system for generating a personalised recommendation of at least one point of interest (POI) for a user, the system comprising one or more processors (Figures 1 and 2) arranged to: 
obtain user personalisation data indicating preferences of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]); 

for each search area: 
identify a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 
obtain descriptive data relating to attributes of each of the identified POIs (type of food served by a restaurant, paragraph [0069]; and Receive data describing a potential destination 802, Figure 8A); 
compare the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a 5 APJ 2021-01-06 1114US FOAR.docxdegree to which the attributes of the respective POI matches the preferences of the user as indicated by the user personalisation data (844-850, Figure 8C); 
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); and 
determine an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); 
rank the POIs identified in each or all of the search areas based the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 

generate a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs (424, Figure 4B).

Weir fails to specifically teach: (re claim 34) 
obtain a route through a navigable network between an origin and a destination; 
define a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, the point locations being set at predefined or user defined distances along the route and the size of each search area being predefined or user defined; 
assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined;
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a 
Beyeler teaches, at 502, 506, and 512, Figure 5; and paragraphs [0045, 0047, and 0064], dividing a route to be searched into segments of equal or varying distances to allow for quicker processing of data while searching for a suitable POI.  Reference points are determined along a route, and polygons whose boundaries are drawn around the reference points are searched for POIs to be ranked and sorted for a user.  

In view of Paek and Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Weir, (re claim 34) obtain a route through a navigable network between an origin and a destination; define a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, the point locations being set at predefined or user defined distances along the route and the size of each search area being predefined or user defined; assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined; determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area; since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas .  

Claims 17, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) as modified by Paek et al. (US Publication No. 2013/0345958) and Beyeler et al. (US Publication No. 2012/0197696) as applied to claim 27 above, and further in view of Narang et al. (US Patent No. 9,568,331).
The teachings of Weir have been discussed above.  Weir fails to specifically teach: (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user.
Narang teaches, at column 12, lines 16-25; column 12, lines 44-46; and column 16, lines 51-67, ranking places along a route for a user to visit based on weights based on distance from a route and user preferences.  Users may choose to sort the results based on a single one of these properties.  Data from a user’s experiences can be used to decide the weighting of future search results for the user.  Such a system allows for 
In view of Narang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user; since Narang teaches ranking places along a route for a user to visit based on weights based on distance from a route and user preferences.  Users may choose to sort the results based on a single one of these properties.  Data from a user’s experiences can be used to decide the weighting of future search results for the user.  Such a system allows for greater personalization of search results so as to obtain results that are more relevant to a user and the route they are traveling along.  

	Weir fails to specifically teach: (re claim 35) wherein selecting the one or more of the identified POIs for inclusion in the personalised POI recommendation includes: collating a general POI listing that includes POIs in each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing; and (re claim 36) wherein selecting the subset of the POIs in the general POI listing includes: ranking the POIs in the general POI listing relative to one another using the overall scores for the POIs; and 6 APJ 2021-07-16 1114US NFOAR.docxincluding only a specified number of top ranked POIs from the general POI listing in the personalised POI listing.

	In view of Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 35) wherein selecting the one or more of the identified POIs for inclusion in the personalised POI recommendation includes: collating a general POI listing that includes POIs in each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing; and (re claim 36) wherein selecting the subset of the POIs in the general POI listing includes: ranking the POIs in the general POI listing relative to one another using the overall scores for the POIs; and 6 APJ 2021-07-16 1114US NFOAR.docxincluding only a specified number of top ranked POIs from the general POI listing in the personalised POI listing; since Beyeler teaches generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.

Response to Arguments
Applicant’s arguments, see page 9, filed 7/16/2021, with respect to the objections to claims 27, 31, and 34 have been fully considered and are persuasive.  The objections to claims 27, 31, and 34 have been withdrawn. 
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 9-13, the claims are eligible under 35 U.S.C. § 101 because they integrate a judicial exception into a practical application by presenting an improvement to the functioning of a computer or other technology.  However, as noted in MPEP 2106.05(a):
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

As the claims do not recite any additional elements beyond the judicial exceptions identified in the above 35 U.S.C. § 101 rejection, there are no additional elements to provide the improvement.  
Applicant’s arguments, see pages 13-18, with respect to the rejection of claims 9, 15-16, 24, and 27-34 under 35 U.S.C. § 103 in view of Weir and Paek have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made further in view of Beyeler et al. (US Publication No. 2012/0197696) as discussed above.  The combination of Weir, Peak and Beyeler teaches all of the claimed limitations.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664